Citation Nr: 0627585	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (claimed as injuries to the cartilage, patella, 
quadriceps, and arthritis).  

2.  Entitlement to service connection for residuals of a 
concussion.  

3.  Entitlement to service connection for residuals of from a 
laceration of the lower lip.  

4.  Entitlement to service connection for dental trauma, to 
include loss of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from September 
1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In January 2005, the RO denied the claims of entitlement to 
service connection for a bilateral knee condition, a lower 
lip condition (claimed as residuals from a laceration of the 
lower lip), a dental condition, residuals of a concussion, 
torn cartilage, and torn quadriceps.  In the February 2005 
rating decision, the RO essentially confirmed and continued 
the denials.  

In June 2005, the RO awarded service connection for 
osteoarthritis of the left knee and assigned a 10 percent 
disability rating, effective August 2004.  Thus, the claim of 
entitlement to service connection for a bilateral knee 
disability is properly recharacterized as entitlement to 
service connection for a right knee disability (claimed as 
injuries to the cartilage, patella, quadriceps, and 
arthritis).  

In August 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  




FINDINGS OF FACT

1.  The record does not include evidence of a medical opinion 
which links a current diagnosis of a right knee disability to 
the veteran's period of service.  

2. The record does not include a medical opinion that tends 
to link a current diagnosis of any residual disability 
associated with a concussion to the veteran's period of 
active service.  

3.  The record does not include a medical opinion that tends 
to link a current diagnosis of any residual disability 
associated with a laceration of the lower lip to the 
veteran's period of active service.  

4.  There is no current dental condition related to an in-
service dental trauma, and there is no evidence of a current 
dental condition otherwise related to his military service.


CONCLUSIONS OF LAW

1.  A right knee disability (claimed as injuries to the 
cartilage, patella, quadriceps, and arthritis) was not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  A residual disability associated with a concussion was 
not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  A residual disability associated with a laceration of the 
lower lip was not incurred in or aggravated by the veteran's 
period of service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 17.161 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of entitlement to service connection 
for the disabilities on appeal in October 2004, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
that the service connection claims are granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
a correspondence that properly notified him of VCAA and VA's 
duty to assist, in October 2004, prior to the RO's initial 
unfavorable decision, dated in January 2005.  

The Board concludes that the discussions contained in the 
October 2004 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the correspondence 
informed the veteran of the claims that the VARO was 
developing; what the VARO was doing to develop the claims; 
what information and evidence was necessary to substantiate 
the claims; the evidence already received in support of the 
claims; the evidence that VA is responsible for obtaining; 
and the evidence that the veteran was responsible for 
submitting in support of the claim.  

The correspondence specifically informed the veteran of the 
actions he should take in support of the claims, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was also informed to essentially 
submit everything in his possession that would be helpful in 
substantiating the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's available 
service medical records and a VA examination report.  The 
veteran has not identified any additional evidence pertinent 
to the claims, which is not already associated with the 
claims file, and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Entitlement to Service Connection for a Right Knee 
Disability.

In August 2004, VA received the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.  The RO awarded service connection for 
osteoarthritis of the left knee and assigned a 10 percent 
disability rating, effective August 2004.  Consequently, the 
question as to whether the veteran is entitled to service 
connection for a right knee disability is still before the 
Board.  

In the statement associated with the claim, the veteran 
explained that while he was in service, he suffered injuries 
to the knees following his participation in a football game.  
He stated that he bruised the cartilage, he tore the 
quadriceps, and chipped the patella.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The available service medical records show that on pre-
induction examination, dated in February 1951, the veteran 
suffered torn ligaments of the left ankle on several 
occasions from 1947 to 1949, and in October 1950.  A physical 
examination showed that there were no deformities or 
limitation of motion of the ankle.  The records also show 
that the veteran twisted and sprained his ankle in April 
1953.  

The veteran was re-examined in September 1951.  The 
examination report states that the veteran sprained the left 
ankle in 1944.  There were no other problems mentioned on the 
examination report.  A service medical report, dated in 
November 1951, states that the veteran suffered an injury 
after a game of football three weeks ago, with resulting 
effusion.  The physical examination revealed moderate 
effusion of the left knee joint.  Range of motion was normal, 
there was no instability or tenderness, and quadriceps 
strength was good.  

The separation examination, dated in September 1953, does not 
reveal that the veteran incurred a right knee disability 
during his period of service.  The examination reports states 
that the veteran experienced "trick knee," which existed 
prior to service.  The examination report does not include 
any other notations regarding the veteran's knees.  

The post-service medical records are limited to a June 2005 
VA examination report.  There are no other post-service 
medical records associated with the claims file.  The claims 
file includes a correspondence from the VA Medical Center 
(VAMC) in New York which indicates that the veteran did not 
have any inpatient or lodger activity in the computer, and 
there were no future appointments scheduled.  In response to 
the November 2004 correspondence, which includes a statement 
by the veteran that indicates that there is medical evidence 
pertaining to the veteran's claimed disabilities located at 
the Brooklyn VAMC, a request for the records was made and the 
response that was printed on March 2005 states that there 
were no appointments found for the date range provided.  

On VA examination, dated in June 2005, the examiner 
documented that the claims file was reviewed and noted the 
veteran's history of left knee trauma during his period of 
service in 1951.  The veteran was examined and diagnosed as 
having severe osteoarthritis of the left knee.  The examiner 
opined that it is as likely as not that the above stated left 
knee condition developed over the years secondary to old 
trauma in the service.  The examination report does not 
include evidence of a right knee disability.  

In view of the foregoing, the Board finds that the evidence 
of record does not show that the veteran is currently 
diagnosed with a right knee disability which is related to 
the veteran's period of service.  The service medical records 
include documentation of injuries incurred after a football 
game and some residual conditions; however, the service 
medical records do not include evidence showing that the 
veteran suffered a right knee injury during his period of 
service.  The medical evidence of record, which is limited to 
the June 2005 VA examination report, does not reveal that the 
veteran currently suffers from a right knee disability which 
is due to service.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact suffer from a right knee 
disability which is related to service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In the absence of medical evidence showing that the veteran 
currently has a right knee disability which is related to 
service, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Entitlement to Service Connection for Residuals of a 
Concussion

The veteran essentially maintains that he currently has 
residuals of a concussion, which he claims to have suffered 
after participating in a football game during his period of 
service.  The service medical records include documentation 
of a football injury and some residual conditions; however, 
the service medical records do not include evidence showing 
that the veteran suffered a concussion during his period of 
service.  The post-service medical evidence of record, which 
is limited to the June 2005 VA examination report, does not 
reveal that the veteran currently suffers from residuals of a 
concussion or a disability related to a concussion.  

In order to establish entitlement to service connection, at a 
minimum, the record must include evidence of a current 
disability.  In the veteran's case, the evidence of record 
does not indicate that he is suffering from a disability 
associated with residuals of an in-service concussion.  In 
the absence of a current disability related to residuals of 
an in-service concussion, the Board concludes that the 
requirements of service connection have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffers from residuals of an 
in-service concussion due to an injury following a football 
game during his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Entitlement to Service Connection for Residuals from a 
Laceration of the Lower Lip

The veteran essentially maintains that he currently has 
residuals from a laceration of the lip due to an injury in 
service following his participation in a football game.  In 
his August 2004 statement, the veteran maintained that he had 
to get 14 stitches in his lower lip.  The service medical 
records include documentation of a football injury and some 
residual conditions; however, the service medical records do 
not include evidence showing that the veteran suffered a 
laceration to the lip during his period of service.  The 
medical evidence of record, which is limited to the June 2005 
VA examination report, does not reveal that the veteran 
currently suffers from residuals of an in-service injury that 
resulted in a laceration of the lip.  

In order to establish entitlement to service connection, at a 
minimum, the record must include evidence of a current 
disability.  In the veteran's case, the evidence of record 
does not indicate that he is suffering from a disability 
associated with residuals of an in-service injury resulting 
in a laceration of the lip.  In the absence of a current 
disability associated with the lip, the Board concludes that 
the requirements of service connection have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from residuals of an in-
service injury resulting in a lip laceration following his 
participation in a football game.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Entitlement to Service Connection for Dental Trauma

The veteran claims entitlement to service connection for a 
dental condition.  The veteran maintains that he loss two of 
his teeth during his period of service.  In his August 2004 
statement, he stated that he had "2 teeth knocked out."  
His pre-induction service physical reveled that teeth numbers 
3 and 14 were missing.  It was noted that the veteran had 
gingivitis.  Re-examination in September 1951 revealed that 
teeth numbers 3, 14, and 30 were missing.  A September 1953 
service separation examination revealed that teeth 3, 14, and 
18 were missing and that teeth 16 and 17 were restored.

There are no post-service dental records on file indicating 
he currently experiences any problems with his teeth which 
might be subject to service connection.  Current regulations 
provide that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are not disabling, and may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's missing tooth 
number 18 was due to trauma.  The only football injury noted 
in the service medical records concerned the veteran's left 
knee.  Thus, service connection for a dental condition 
involving service trauma may not be granted, and there is no 
related eligibility for treatment under Class II(a).  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

In sum, the Board observes that there is no medical evidence 
indicating a relationship between a current dental condition 
and service (i.e., medical evidence of nexus).  Given the 
foregoing, the Board must find that the preponderance of the 
evidence is against the claim of service connection for a 
dental condition, including dental trauma.  The benefit-of-
the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability 
(claimed as injuries to the right knee cartilage, patella, 
quadriceps, and arthritis) is denied.  

Entitlement to service connection for residuals of a 
concussion is denied.  

Entitlement to service connection for residuals from 
laceration of the lower lip is denied.  

Entitlement to service connection for a dental condition, 
including dental trauma is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


